Argued April 30, 1937.
The rights of the respective plaintiffs, wife and husband, to verdicts and judgments against the defendant depended on a finding by the jury that the wife plaintiff had been injured by the negligence of defendant's employees. Unless on this main issue the verdict was in the wife's favor, no verdict in favor of the husband could stand, for the defendant could not be *Page 163 
required to reimburse the husband for his wife's medical bills, etc., unless it had negligently caused the injuries requiring such treatment and expense.
The case was fairly submitted to the jury, which rendered a verdict in favor of the defendant, as respects the wife's claim, thus finding that it had not been guilty of negligence; and the evidence fully supported the verdict. But it also rendered a verdict in favor of the husband for the moneys paid by him for medical services rendered the wife plaintiff. The court set aside the verdict in favor of the husband and entered judgment non obstante veredicto in favor of the defendant. It could not rightly do otherwise, unless it granted a new trial. Being of opinion that the evidence justified the verdict in favor of the defendant as against the wife, the court's action on the husband's verdict necessarily followed. We find no abuse of discretion in the action of the court below in refusing a new trial nor error in entering judgment non obstante veredicto for the defendant on the husband's claim.
Judgment affirmed.